131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abdul HAMID, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-70744, Amo-jvh-lrr.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 5, 1997.Decided Nov. 26, 1997.

1
Petition to Review a Decision of the Immigration and Naturalization Service


2
Before:  BOOCHEVER and KLEINFELD, Circuit Judges, WILSON**, District Judge


3
MEMORANDUM*


4
Substantial evidence on the record taken as a whole supported the BIA's conclusion that petitioner did not suffer past persecu:ion sufficient to establish a presumption, and did not otherwise establish a well hfounded fear of persecution if he returned to Pakistan.


5
The discrimination against Punjabi Sunni Pakistanis to which petitioner testified did not rise to a level of severity that would amount to persecution, under the distinction we have drawn between discrimination and persecution, See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc);  Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995).  Petitioner joined the Navy and stayed in it, rising in rank, for 10 years before defecting.  The conditions did not lead to desertion until he was blamed for a fire on board ship.  Though the conditions of petitioner's naval service were onerous, his desertion does not fit within the category of desertion to avoid compliance with inhumane orders;  it was not to avoid compliance with-in order requiring torture or assassination of others.  Cf. Ramos-Vasquez v. INS, 57 F.3d 857, 863 (1995);  Barraza Rivera v. INS, 913 F.2d 1443, 1446-47 (9th Cir.1990).  Fear of prosecution for the fire and for desertion is not equivalent to a well founded fear of persecution.  There was no evidence of selective prosecution or increased punishment for Sunni Punjabis.  See Fisher, 79 F.2d at 962.   Since he has not shown he is entitled to asylum, petitioner has also not established a basis on which the attorney general would be required to withhold deportation.


6
PEIITION DENIED.



**
 The Honorable Stephen V. Wilson, United States District Judge for the Central District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3